Effective December 31, 2015, the sub-section entitled "Portfolio Manager(s)" under the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Joshua P. Marston Investment Officer of MFS Robert D. Persons Investment Officer of MFS Effective December 31, 2015, the sub-section entitled "Portfolio Manager(s)" under the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Joshua P. Marston Portfolio Manager, General Oversight of a Team of Investment Professionals Employed in the investment area of MFS since 1999 Robert D. Persons Portfolio Manager, General Oversight of a Team of Investment Professionals Employed in the investment area of MFS since 2000 1017753 1 VFB-SUP-I-093015
